Citation Nr: 1233507	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  01-04 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date prior to April 28, 2010 for the award of service connection for scars associated with the right thigh and groin wound.

2.  Entitlement to an effective date prior to April 28, 2010 for the award of service connection for posttraumatic fibromyalgia.

3.  Entitlement to service connection for a low back disability, to include as secondary to service-connected residuals of a wound of the right thigh and groin.

4.  Whether there was clear and unmistakable error (CUE) in rating decisions of March 24, 1998 and October 15, 1998 denying service connection for posttraumatic stress disorder (PTSD).

5.  Whether new and material evidence has been received to reopen a claim of service connection for PTSD.

6.  Entitlement to service connection for an acquired psychiatric disability, to include PTSD and depression.
7.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Attorney Kenneth M. Carpenter


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from March 1960 to March 1963.

This matter comes before the Board of Veterans' Appeals (Board) from September 2004 and September 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The issues of service connection for a low back disability, to include as secondary to service-connected residuals of a wound of the right thigh and groin, whether there was CUE in a rating decision of March 24, 1998 denying service connection for PTSD, whether new and material evidence has been received to reopen a claim of service connection for PTSD, and entitlement to TDIU were previously before the Board in August 2010.  The requested development has been completed on the issues of service connection, CUE, and new and material evidence.  The issue of CUE has been recharacterized as whether there was CUE in rating decisions of March 24, 1998 and October 15, 1998 denying service connection for PTSD because the RO issued a new rating decision after relevant evidence was received within a year of the March 24, 1998 rating decision.

The issues of entitlement to an effective date prior to April 28, 2010 for the award of service connection for scars and posttraumatic fibromyalgia were previously before the Board in February 2012.  The requested development has been completed.

While the Veteran has filed a claim of service connection for PTSD, there are other psychiatric diagnoses of record.  Given the Veteran's description of his claim for PTSD and the information of record, the Board finds that the claim encompasses any acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a Veteran's claim for service connection for PTSD may also include any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  Therefore, the Board has characterized that portion of the appeal as encompassing a claim for an acquired psychiatric disorder, to include PTSD and depression, as reflected on the title page.

The issues of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDINGS OF FACT

1.  On April 28, 2010, more than one year following separation from service, the Veteran filed a claim for service connection for scars associated with the right thigh and groin wound.

2.  On March 5, 2010, more than one year following separation from service, the Veteran filed a claim for service connection for posttraumatic fibromyalgia. 

3.  The Veteran has a current diagnosis of a low back disability.

4.  The Veteran did not experience symptoms of a chronic low back disability during service or continuous symptoms of a low back disability since separation from service.

5.  The Veteran's low back disability did not manifest within one year of separation from service. 

6.  The Veteran's low back disability is not causally or etiologically related to service. 

7.  The Veteran's low back disability is not causally or etiologically related to his service-connected residuals of a wound of the right thigh and groin, nor was it aggravated by the service-connected residuals of a wound of the right thigh and groin.

8.  Entitlement to service connection for PTSD was denied in March 24, 1998 and October 15, 1998 rating decisions.

9.  The March 24, 1998 and October 15, 1998 rating decisions did not contain error based on the record and the law that existed at the time that either decision was made, such that, had the error not been made, reasonable minds could not differ that the outcome would have been manifestly different.

10.  The Veteran did not appeal the March 1998 and October 1998 rating decisions, and no new evidence pertinent to the basis of the denial of that claim was received by VA within one year from the date that the RO mailed notice of the October 1998 determination to the Veteran.

11.  New evidence received since the time of the final October 1998 rating decision relates to an unestablished fact necessary to grant, and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for an acquired psychiatric disability, to include PTSD and depression.


CONCLUSIONS OF LAW

1.  The requirements for an effective date prior to April 28, 2010 for the award of service connection for scars associated with the right thigh and groin wound have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.159, 3.400 (2011).

2.  The requirements for an earlier effective of  March 5, 2010 for the award of service connection for posttraumatic fibromyalgia have been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.159, 3.400 (2011).

3.  The criteria for service connection for a low back disability on any basis have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2011).

4.  The March 24, 1998 and October 15, 1998 rating decisions denying entitlement to service connection for PTSD did not contain CUE.  38 C.F.R. § 3.304(f) (1997 and 1998); 38 C.F.R. § 3.105(a) (2011).

5.    The October 2008 rating decision is final.  38 U.S.C. § 7105 (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998); currently, 38 U.S.C.A. § 7015(c) (West 2002), 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2011). 

6.  Evidence submitted to reopen the claim of entitlement to service connection for an acquired psychiatric disability, to include PTSD and depression, is new and material.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The record shows that through June 2004, September 2007 and June 2010 letters the Veteran was informed of the information and evidence necessary to substantiate the claims.  The Veteran was also advised of the types of evidence VA would assist in obtaining, as well as the Veteran's own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The United States Court of Appeals for Veterans Claims (Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Further, the notice requirements apply to all five elements of a service connection claim: 1) veteran status, 2) existence of a disability, 3) a connection between the veteran's service and the disability, 4) degree of disability, and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice of the requirements under Dingess was provided in a March 2006 letter to the appellant.

The Veteran's earlier effective date appeals arise from his timely September 2011 disagreement with the September 2010 rating decisions assignment of April 28, 2010 as the effective date for service connection for scars and posttraumatic fibromyalgia.  VCAA notice regarding the service connection claims was furnished to the Veteran in June 2010.  Courts have held that once service connection is granted the claim is substantiated and further appealable issues such as the effective date are "downstream" issues and therefore, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311   (Fed. Cir. 2007).  Therefore, no further notice is needed under VCAA.  At any rate, the Board notes that the June 2010 VCAA notice informed the Veteran about how VA determines an effective date.  The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). 

The United States Court of Appeals for Veterans Claims decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  The VCAA letters to the appellant provided in June 2004 and June 2010 were prior to the initial unfavorable decisions in September 2004 and September 2010.  

The record indicates that the Veteran has been provided VA examinations in order to evaluate the nature and etiology of the disorders at issue.  The examination reports and addenda are found to be sufficiently detailed as to permit fair and equitable consideration of the merits of the issue presented.  On that basis, further development action is not required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4); McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003). 

Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issue of whether new and material evidence has been submitted to reopen the claim of service connection for PTSD.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

In view of the forgoing, the Board finds that VA has satisfied its duties to notify and assist under the governing law and regulations.

II.  Earlier Effective Date Laws and Regulations and Analysis

Under VA laws and regulations, the effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2011).  However, if a claim is received within one year after separation from service, the effective date of an award of disability compensation shall be the day following separation from service.  38 U.S.C.A. § 5110(b)(1) (West 2002); 38 C.F.R. § 3.400(b)(2)(i). 

The Veteran is seeking an earlier effective date of June 24, 2005 for the award of service connection for scars associated with the right thigh and groin wound and posttraumatic fibromyalgia.  In a March 2006 rating decision the RO denied service connection.  In the February 2012 decision, the Board found that the February 2007 statement from the Veteran's current representative could not constitute a Notice of Disagreement (NOD) because at that time the scope of representation was limited to other issues.  

In October 2007, the Veteran and his representative completed submitted a VA Form 21-22a that expanded the scope of representation.  On March 5, 2010 the Veteran's representative submitted a statement in lieu of VA Form 9 in response to a January 2010 SOC for the issue of service connection for fibromyalgia.  Since the January 2010 SOC resulted from the February 2007 statement that was found to not be an NOD, it could not serve to appeal the claim to the claim to the Board.  

The March 5, 2010 statement is an informal claim to reopen the previously denied claim for service connection.  In this regard, any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris (i.e. not competent) may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155 (2011).  The March 5, 2010 statement indicates that the Veteran was seeking service connection for fibromyalgia.   

After reviewing the record, the Board concludes that there are no valid documents submitted between the March 2006 rating decision and March 5, 2010, indicating an intent to claim entitlement to service connection for posttraumatic fibromyalgia.  

As to the issue of an effective date earlier than April 28, 2010 for the award of service connection for scars associated with the right thigh and groin wound, on April 28, 2010 the Veteran submitted a claim of service connection for residuals wound, right thigh and groin.  This includes the issue of service connection for scars, right thigh and groin wound.  There was no formal or informal claim submitted before that date related to scars, right thigh and groin wound.  

The Veteran's representative wrote in his July 2012 statement that in June 2005 the Veteran submitted a claim for increased compensation for his service connected residuals of his wound to the right thigh and groin injury.  However, the June 2005 claim states that it was only for the issues of service connection for posttraumatic fibromyalgia and lumbar spondylosis.  Therefore, it cannot be construed as being for service connection for scars associated with the right thigh and groin wound.   Furthermore, the claim was from the Veteran's current representative, and at that time the scope of his representation was limited to other issues.  Therefore, the June 2005 statement cannot constitute a claim.

In conclusion, the Veteran is entitled to an earlier effective date of March 5, 2010 for the award of service connection for posttraumatic fibromyalgia.  There is no legal entitlement to an effective date earlier than March 5, 2010 for the award of service connection for posttraumatic fibromyalgia or earlier than April 28, 2010 for the award of service connection for scars associated with the right thigh and groin wound.  Because the preponderance of the evidence is against the claims for earlier effective dates than March 5, 2010 and April 28, 2010 for posttraumatic fibromyalgia and scars, respectively, the benefit of the doubt rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Service Connection Laws and Regulations and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

The Board is to consider all lay and medical evidence as it pertains to the issues.  38 U.S.C.A. § 7104(a) (2002) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (2002) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence"). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Under 38 C.F.R. § 3.310(a) (2011), service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury and secondary service connection may be found where a service-connected disability aggravates another condition (i.e., there is an additional increment of disability of the other condition which is proximately due to or the result of a service- connected disorder).  Allen v. Brown, 7 Vet. App. 439 (1995).  An amendment to 38 C.F.R. § 3.310, effective October 10, 2006, was enacted, which essentially codifies Allen by adding language that requires that a baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation.  See 71 Fed. Reg. 52744  (2006).  The present case predates the regulatory change.  Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made.

The service treatment records (STRs) do not show any complaints, treatment or diagnoses related to the Veteran's back.  The post-service treatment records show that in November 1967 the Veteran complained of right hip and low back pain that was worse when the weather changed.  There was good range of motion in the back with no spasm or tenderness.  X-rays were negative and no diagnosis was made.  At a July 1972 VA examination the Veteran complained of severe pain in his low back.  On examination it was noted that there was evidence of discomfort when the Veteran moved from a chair.  Rheumatoid arthritis was not found on examination.  

A private orthopedist examined the Veteran in August 1980 and wrote that he was unable to make a diagnosis.  The Veteran had bizarre symptoms that did not follow a pattern.  The closest he could come up with was possible neuroma on the right femoral nerve.  There was no mention of the Veteran's back.  

At May 1986 VA treatment the Veteran complained of low back pain and hip pain that flared up with weather and heavy yard work.  The assessment was low back pain, and the Veteran was to take medication.  

X-rays from February 1997 VA treatment showed degenerative changes of the lumbosacral spine.  An MRI from October 1997 VA treatment showed mild facet degenerative changes at L5-S1.  In October 1998 spinal cord stimulators were surgically implanted, and in January 1999 they were removed because the Veteran found them to be intolerable.

At October 2000 VA physical therapy the Veteran complained of low back pain.  An MRI of the lumbar spine from March 2001 VA treatment showed mild diffuse disk desiccation throughout the entire spine and a mild posterior disk bulge at L4-5 with mild bilateral neural foramen narrowing.  At private June 2001 neurological treatment the Veteran was noted to have lumbar spondylosis with secondary fibromyalgia.  At October 2001 pain management treatment the Veteran was noted to have chronic low back pain secondary to mild degenerative disk disease. 

The Veteran had a VA spine examination in May 2004 at which he reported having lumbar pain for the past five years.  On examination there was some mild tenderness in the paramusculature of the lumbar spine in the L4-5 area.  No spasm was detected and there was some flattening of the lordosis.  The Veteran could flex the lumbar spine 75 degrees before having pain, and there was 30 degrees extension, 60 degrees left lateral flexion, 40 degrees right lateral flexion with some pain, and 45 degrees rotation.  Reflexes in the knees and ankles were described by the examiner as "rather sluggish."  Straight leg raising was negative and there was decreased pinprick sensation of the dorsal surface of the tip of the big toe.

The diagnosis was lumbosacral strain.  The examiner felt that the lumbar back pain was not related to the stab wound of the right groin because the stab wound did not involve any lumbar or spinal injury.  It was most likely that the back pain was related to the aging process.  The onset of the back pain was within the past five years and a March 2004 x-ray of the lumbar spine was normal.  In August 2005 the VA examiner wrote that he had reviewed the claims file and that there was no change in the opinion. 

At April 2004 VA treatment it was noted that the Veteran's back pain had recently progressed.  In June 2004 the Veteran underwent a provocative discography.  A subsequent CT of the lumbar spine showed no evidence for fissuring anteriorly or posteriorly from L3-4 to L5-S1.  A June 2004 MRI showed degenerative changes of the low lumbar spine.

In March 2005 a private neurologist wrote that he had treated the Veteran since 1999 and that the Veteran had lumbar spondylosis with an EMG that documented right L5-S1 radiculopathy that had not responded to epidural steroid injections.  An MRI of the lumbar spine had shown mild concentric bulges at L4-L5 and L5-S1.

In December 2007 the Veteran had a VA examination for his spine at which he complained of low back pain that radiated into the anterior aspect of the right thigh and lower leg and into the foot.  It was associated with numbness in the right medial thigh, calf and great toe.  Injections had not provided any relief.  The Veteran walked with a cane and had used a back brace in the past, and there had been no incapacitating episodes in the past 12 months.

On examination range of motion was forward flexion to 60 degrees, extension to 20 degrees, bilateral lateral rotation to 10 degrees, and bilateral lateral flexion to 30 degrees.  There was pain throughout lateral rotation, at the extreme of forward flexion and extension, and no pain with lateral flexion.  The Veteran was tender in the lumbar paraspinous muscles without spasm and over the spinous processes of the lumbar spine.  Reflexes were diminished in the patella tendons and absent in the Achilles tendons.  Straight leg raising was negative and there was full motor strength.  Sensation was intact to the lower extremities.

The examiner diagnosed the Veteran with myofascial lumbar syndrome.  There was no way to pinpoint the onset, but it was noted that the subjective complaints were 20 years after service.  The current back problem was not linked to any incident from service and was not aggravated or caused by the stab wound.  The opinion cannot be given probative value because no rationale was provided.   "...[M]ost of the probative value of a medical opinion comes from its reasoning" and the Board "must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In a December 2009 examination report addendum the examiner wrote that the opinion that the Veteran did not have lumbar spondylosis was based on x-rays and that the private neurologist's diagnosis was incorrect. 

The private neurologist wrote in a November 2008 letter that the unremitting right leg neuropathic pain cased secondary pain to the low back over time and became generalized around 1999 to 2000.  The initial 1962 injury formed the foundation for the lumbar spondylosis, and there had been no other injuries.  March 2009 treatment notes indicate that the Veteran had lumbar stenosis and symphysis related to the in-service injury.

The Veteran had another VA examination for his back in April 2012.  The examiner noted that the Veteran had constant pain on the site of the in-service wound to the right thigh and that he walked with a cane.  The Veteran indicated that the onset of lumbar pain was in the 1980s.  The pain was worse on the right and increased with bending, lifting more than 10 pounds, walking for over a block, and standing for over 30 minutes.  It radiated into the right buttock in a nonradicular fashion and nondermatomal fashion.  No paresthesias was associated with the pain.

On examination, range of motion was forward flexion to 80 degrees, extension to 20 degrees, bilateral lateral flexion to 20 degrees, and bilateral lateral rotation to 25 degrees.  There was functional loss due to pain on movement and there was tenderness or pain to palpation of the thoracolumbar spine.  Muscle strength was full and reflexes were normal.  Straight leg raising was negative and there was no radiculopathy.  The Veteran did not have intervertebral disc syndrome of the thoracolumbar spine.  The examiner noted that the Veteran used a cane due to the right lower extremity injury.  The Veteran could engage in sedentary employment but could not do manual labor, including repetitive bending and lifting.  

The examiner opined that it was less likely as not that the current lumbar condition was caused by, aggravated by or the result of the service-connected right groin injury.  The rationale was that he knew of no medical authority or peer reviewed medical literature that supported the contention that a right muscular injury can be causative to the formation of a lumbar condition such as the Veteran's.  The onset of the lumbar disability was 20 years after discharge, which included 11 years of working at the post office.  The examiner opined that the November 2008 opinion from the private neurologist was speculative because of a lack of medical authority or peer reviewed medical literature supporting that spondylosis and spinal stenosis could be caused by a stab wound and infection such as what the Veteran suffered.

After a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience chronic symptoms of a low back disability during active service or continuous symptoms of a low back disability after service separation.  Additionally, the Board finds that the Veteran's low back disability is not causally or etiologically related to his active service or to his service-connected residuals of a wound of the right thigh and groin, and there is no competent and probative evidence that his low back disability has been aggravated by his service-connected disabilities.

The Veteran has not demonstrated that he has expertise in medical matters.  While there is no bright line exclusionary rule that a lay person cannot provide opinion evidence as to a nexus between an in-service event and a current condition, not all medical questions lend themselves to lay opinion evidence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) referred to Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) for guidance.  In footnote 4 of Jandreau, the Federal Circuit indicated that the complexity of the claimed disability is to be considered in determining whether lay evidence is competent.  As to a nexus opinion relating his current low back disability to his residuals of a wound of the right thigh and groin, the Board finds that the etiology of the Veteran's low back disability is too complex an issue, one typically determined by persons with medical training, to lend itself to lay opinion evidence. 

The Veteran is certainly competent to testify as to symptoms that are non-medical in nature; however he is not competent to render a medical diagnosis or etiology.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also, Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (certain disabilities are not conditions capable of lay diagnosis). 

The private neurologist has written on multiple occasions that the Veteran's lumbar spondylosis is related to the service-connected residuals of a wound of the right thigh and groin.  The rationale was that there was no intervening injury to the back.  There is no question that the neurologist is competent to offer an opinion.  However, the April 2012 VA examiner's opinion that it is less likely as not that there is a causal or aggravation relationship between the current back disability and the service connected residuals of a wound of the right thigh and groin is of greater probative value because a rationale based on medical literature, the onset date, and the Veteran's post-service work was provided.  See Nieves-Rodriguez, 22 Vet. App. at 304.  Furthermore, the May 2004 opinion of the VA examiner that it was most likely that the back pain was related to the aging process because the onset of the back pain was within the past five years and a March 2004 X-ray of the lumbar spine was normal can be given probative value.  See id.  

Service connection based on post-service continuity of symptomatology under 38 C.F.R. § 3.303(b) is not available because the record does not contain credible evidence of continuity.  Nothing in the record indicates that the Veteran had back pain during service or that he complained of back pain before November 1967, which was over four and a half years after service

The Board also finds that the Veteran's low back disability did not manifest within one year after separation from service.  The first diagnosis related to the low back was in February 1997.  This was well beyond the one year presumptive period.

Based on the evidence of record, the Board finds that a preponderance of the evidence is against the claim of service connection for a low back disability, to include as secondary to the residuals of a wound of the right thigh and groin.  As the preponderance of the evidence is against his claim for service connection, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 54-56.  

IV.  Clear and Unmistakable Evidence Laws and Regulations and Analysis

In March 1997 the Veteran filed a claim of entitlement to service connection for PTSD.  The RO denied service connection on March 24, 1998.  New psychiatric treatment and examination records were received within a year of the decision, and on October 15, 1998 the RO again denied service connection.  The Veteran did not appeal this decision, and no new evidence pertinent to the claim of service connection for PTSD was received within a year.  Therefore, that decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1999); currently 38 C.F.R. § 3.104, 20.302, 20.1103 (2011).

Previous determinations which are final and binding will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior decision will be reversed or amended.  For the purpose of authorizing benefits, the rating or other adjudicative decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision. 38 C.F.R. § 3.105(a) (2011).

CUE is a very specific and rare kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different, but for the error.  Fugo v. Derwinski, 6 Vet. App. 40, 43 (1993).  In order to find CUE it must be determined (1) that either the facts known at the time were not before the adjudicator or the law then in effect was incorrectly applied, (2) that an error occurred based on the record and the law that existed at the time the decision was made, and (3) that, had the error not been made, the outcome would have been manifestly different.  Grover v. West, 12 Vet. App. 109, 112 (1999) (citing Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14   (1992) (en banc)).

In a CUE claim, "[t]he claimant, in short, must assert more than a disagreement as to how the facts were weighed or evaluated."  Crippen v. Brown, 9 Vet. App. 412, 418 (1996).  Also, for a claim of CUE to be reasonably raised, the claimant must provide some degree of specificity as to what the error is, and, unless it is the kind of error that, if true, would be CUE on its face, persuasive reasons must be given as to why the error would have manifestly changed the outcome at the time it was made.  Bustos v. West, 179 F.3d 1378, 1380 (1999) (citing Russell, 3 Vet. App. at 313 (1992)); see also Fugo, 6 Vet. App. at 44 (1993).  Additionally, "even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, clear and unmistakable."  Fugo, 6 Vet. App. at 43-44.  Moreover, VA's breach of a duty to assist cannot form the basis for a claim of CUE. Baldwin v. West, 13 Vet. App. 1, 5   (1999); Caffrey v. Brown, 6 Vet. App. 377 (1994).

A CUE claim "is not a generalized assertion of entitlement to benefits.  Rather, it is an assertion that the [Board] committed a particular clear and unmistakable error."  Andre v. Principi, 301 F.3d 1354, 1361 (Fed. Cir. 2001).  Each theory of CUE is an entirely separate and distinct claim.  See id. at 1362.  "Under the principle of res judicata, '[o]nce there is a final decision on the issue of [CUE] . . . that particular claim of [CUE] may not be raised again.'"  Link v. West, 12 Vet. App. 39, 44   (1998) (quoting Russell v. Principi, 3 Vet. App. 310, 315 (1992) (en banc)).

At the time of the March 1998 and October 1998 rating decisions, service connection for PTSD required medical evidence establishing a clear diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (1997 and 1998).

In this case, the evidence before the RO at the time of the October 1998 rating decision included the Veteran's STRs, which do not show any complaints, treatment or diagnoses related to PTSD or other mental disability.

The post-service treatment records show that in 1981 the Veteran was treated for depression.  At February 1986 VA treatment the Veteran said that he had not been hospitalized for psychiatric treatment.  The Veteran had an initial psychiatric assessment in March 1986 at which it was noted that he was retired from the postal service due to disability, had recently been divorced, and had increasing feelings of isolation.  The Veteran was noted to be anxious and depressed, and there were no overt psychotic symptoms.  Judgment was unimpaired and memory and intellectual functions were adequate.  The diagnosis was adjustment disorder with mixed emotional features.  The Veteran subsequently had therapy, and August 1986 treatment notes indicate that there were continuing symptoms of moderate anxiety and depression coupled with apparent lethargy and questionable motivation.  The psychiatrist felt that treatment needed to be intensified or discontinued.  Treatment appears to have been discontinued after the Veteran did not appear for an appointment in October 1986.

The Veteran had a psychiatric evaluation in October 1987, and it was noted that his depression needed to be addressed prior to successful pain management or treatment.  He reported sleep and appetite problems, a decreased interest in sex, and depressed feelings.  The Veteran wanted a job where he would be able to meet people, and his pain got in the way of this.  He also admitted to problems with interpersonal relationships.  In November 1987 the Veteran reported a chronic history of depression, and he was given a provisional diagnosis of depression.  The Veteran received in-patient psychiatric treatment in December 1987 for dysthymic disorder.  The treatment notes state that he had been increasingly depressed over the past few months after losing his job due to pain.  However, the Veteran complained of chronic pain and depressed mood for a number of years.  It was noted that the dysthymic disorder was exacerbated by the pain from the in-service injury.

November 1996 VA psychiatric treatment records indicate that the Veteran had been depressed with no energy and lack of motivation.  The impression was depression, rule out personality disorder.  January 1997 treatment records state that the Veteran had major depression and chronic anxiety associated with chronic pain.  Pain management treatment and anti-depression and anxiety medications were suggested.

In September 1997 the Veteran had a VA psychiatric examination.  He stated that in the 1970s he was admitted to a PTSD program for two weeks.  On examination the Veteran was cooperative but his general psychomotor activity was a little bit slow.  The Veteran had difficulty describing his complaints.  The examiner noted that the Veteran did not have any symptomatology related to PTSD, and he disagreed with a diagnosis of PTSD from private treatment.  The diagnosis was dysthymic disorder and very mild PTSD, if any.

The Veteran had another VA examination in July 1998.  The examiner noted that the Veteran was vague about why he did not continue school, although he appeared to attribute it to his physical disabilities.  He last worked in 1991 or 1992, which he enjoyed but had to stop due to physical discomfort.  The Veteran said that he mostly slept or watched television.  On examination the Veteran was oriented to time, place and person, and his affect showed very mild tension.  There was no psychosis, delusions, or hallucinations.  Memory was reasonably good, judgment was good, and he did not have much insight.  The diagnosis was dysthymic disorder, chronic, mild.  There were no stressors or course of PTSD.

After reviewing the record, the Board finds that the Veteran's claim of CUE must be denied.  There is no error in either the March 1998 or October 1998 rating decisions, based on the record and the law that existed at the time the decisions were made, such that reasonable minds could not differ as to whether, had the error not been made, the outcome would have been manifestly different.

The Veteran and his representative have not identified any facts known but not before the RO at the time of the 1998 rating decisions.  Rather, the Veteran and his representative seem to be essentially arguing that the law then in effect was incorrectly applied, which resulted in error that, if not made, would have compelled a manifestly different outcome.  However, the Board finds that no such error exists in the March 1998 or October 1998 rating decisions, as the Board does not find that the RO incorrectly applied the law then in effect regarding service connection for PTSD. In short, the Board finds no CUE in the RO's determination that the Veteran did not have service connected PTSD. 

The Board finds that the RO could have reasonably determined that the Veteran did not have a clear diagnosis of PTSD that was medically linked to a verified in-service stressor.  The treatment records and examination results show that the Veteran was either not diagnosed with PTSD or was diagnosed with mild PTSD that was not linked to an in-service event.  Furthermore, the private treatment records that showed a diagnosis had not been associated with the claims file and the Veteran himself was not credible regarding his history as it related to PTSD.  For example, the Veteran reported at VA treatment that he had never had a psychiatric hospitalization but later reported at a VA examination that he had previously received inpatient treatment for two weeks for PTSD.

The Board notes that evidence that was later associated with the claims file cannot be a basis for finding CUE with the 1998 rating decisions.  The question that must be answered for a claim of CUE is if the RO incorrectly weighed or evaluated the factual evidence from the time of the 1998 rating decisions.  See Crippen, 9 Vet. App. at 418.

In light of the above, the Board concludes that the Veteran has not established that the RO ignored or incorrectly applied the statutory and regulatory provisions applicable at the time of the March 24, 1998 and October 15, 1998 rating decisions. Accordingly, the Veteran's claim of CUE must be denied.

V.  New and Material Laws and Regulations and Analysis

Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996). 

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011). 

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In Elkins v. West, 12 Vet. App. 209   (1999), the Court of Appeals for Veterans Claims (Court) held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court recently held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

In order for service connection to be awarded for PTSD, three elements must be present:  (1) a current medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); (2) medical evidence of a causal nexus between current symptomatology and a claimed in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997).  With respect to the second element, if the evidence shows that the veteran did not serve in combat with enemy forces during service, if there is a determination that the veteran engaged in combat but the claimed stressor is not related to such combat, or if a stressor claimed by a veteran is not related to the veteran's fear of hostile military or terrorist activity, there must be independent evidence to corroborate the veteran's statement as to the occurrence of the claimed stressor.  See 38 C.F.R. § 3.304(f) (2011); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  In addition, 38 C.F.R. 3.304(f)(3) (2011) states:
 
If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

The above-quoted 38 C.F.R. § 3.304(f)(3) was added during the pendency of this claim.  See 75 Fed. Reg. 39,843-852 (July 13, 2010).  The amendment to the regulation is effective, in pertinent part, for all claims pending at the Board on July 13, 2010.

The above cited regulation, 38 C.F.R. § 4.125(a), refers to the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, 4th ed. (1994) (DSM-IV), as the source of criteria for the diagnosis of claimed psychiatric disorders.  DSM-IV provides that a valid diagnosis of PTSD requires that a person has been exposed to a traumatic event in which both of the following were present:  (1) the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of himself or others, and (2) the person's response involved intense fear, helplessness, or horror.  

The evidence of record from prior to the October 1998 rating decision denying service connection for PTSD is discussed above.  Evidence submitted since the October 1998 rating decision includes February 2000 VA treatment records at which the Veteran requested extensive psychiatric care due to being dangerous and thinking of homicide.  In the following months the Veteran had mental health treatment that specifically included a focus on mood and anxiety as well as pain management.

The Veteran had a private psychological evaluation in February 1997 at which it was noted that the present illness appeared to be a continuation of the emotional reaction to traumatic stressors from military service.  He had trouble with sleep, which included nightmares and flashbacks.  The Veteran discussed an incident from service during which he was stabbed by another soldier's bayonet.  When forced to think about it he had increased feelings of anxiety and panic.  He also said he was having difficulty in his marriage and felt isolated.  The Veteran was diagnosed with PTSD, chronic, delayed onset, severe.  The treating provider noted that the Veteran was apparently suffering from unresolved issues related to military service and that it was imperative that he continue to receive psychopharmacological support to reduce the frequency and intensity of anxiety, intrusive thoughts/recollections, nightmares, and depression.  December 1997 and April 1998 reports indicate that the Veteran continued to have a diagnosis of PTSD.  The April 1998 report states that the Veteran had been unable to work since 1974.

Private treatment records from another provider from December 1998 indicate that the Veteran had chronic pain in numerous body areas.  He had little motivation for improvement and was depressed.  It was noted that the Veteran was "firmly entrenched in a chronic pain lifestyle" with no insight and misplaced energy.  The same psychologist wrote in September 1999 that the Veteran was very depressed and did not know which way to turn after recently separating from his wife.

The Veteran had psychological evaluation with another private psychologist in September 2000.  He said that he had not worked regularly for about ten years, when he quit his job as a janitorial supervisor because his condition started to bother him.  The Veteran said that he did not recall how he was stabbed with a bayonet during service.  It was noted that the Veteran had a history of alcohol abuse but was currently abstaining.  

On examination it was noted that the Veteran's mood was one of moderate dysthymia.  He was oriented to person, place and time, and memory for recent and remote events was intact.  The Veteran underwent intelligence and personality testing and was diagnosed with depressive disorder, NOS and alcohol dependency, without physiological dependence, sustained full remission.

At December 2003 VA mental health treatment the Veteran reported symptoms that it was thought could relate to hypothyroidism, including low energy and problems with memory and concentration.  He also had difficulty with insomnia.  The Veteran was to continue taking Trazodone.  

At May 2006 VA treatment it was noted that Celexa had helped the Veteran but that he had stopped taking it a year before.  The Veteran reported a several month history of moderate depressive symptoms including depressed mood, anhedonia, decreased energy, and poor concentration.  It was noted that the Veteran's mood was depressed and affect restricted, and he was to restart taking Celexa.  At September 2006 treatment the Veteran continued to have moderate depressive symptoms after taking Celexa regularly for four month.  His dosage was increased.  At January 2007 VA treatment the Veteran had moderate to severe depressive symptoms including depressed mood, anhedonia, decreased energy, and poor concentration.  At May 2007 VA treatment he had moderate depressive symptoms.

The Veteran had a VA examination in December 2007.  He said that his social activities were limited due to chronic pain.  He no longer attended church and often visited with friends and family in his home.  The Veteran said that he forgot to take his medication if his wife did not remind him and that he did not talk to her about things that bothered him.

On examination the Veteran was oriented to person, place, date and time.  He was alert, cooperative and easily engaged.  Speech was coherent and there was no evidence of a thought disorder.  The Veteran denied any auditory or visual hallucinations.  He said he felt depressed but had no suicidal or homicidal thoughts or plans.  The Veteran often felt anxious and agitated, and it was noted that he suffered from chronic pain related to the leg wound.  The claim of PTSD came from an incident during active duty in Germany when an artillery shell fell short and killed 19 soldiers in a tent.  The Veteran did not hear the explosion but came upon the area afterwards.  He did not know anyone who was killed and was never given an explanation of the event.  The Veteran said he had problems sleeping at night and that he sometimes felt weak when thinking of the events around the explosion.  The examiner noted that the Veteran had previously reported that his stressor was when he was stabbed with a bayonet.  When his wife was asked about the incident with the explosion, her reports of how the Veteran described it were that it was like a floor made of skulls and body parts, whereas the Veteran had told the examiner that there was nothing but a big hole.  The examiner was unsure about the reason for the discrepancies.  

The Veteran was diagnosed with major depression, recurrent, moderate, without psychosis.  The examiner did not feel that the Veteran had sufficient symptoms for a diagnosis of PTSD. He noted that the Veteran did not connect the sleep problems with the explosion in Germany.

Without addressing the merits of this evidence, the Board finds that the treatment records and examination report since October 1998 show that there is a current acquired psychiatric disability could relate to an in-service event.  Justus, 3 Vet. App. at 512-13.  Thus, this evidence is both "new," as it has not previously been considered by VA, and "material," as it raises the reasonable possibility of substantiating the Veteran's claim.

The Board thus finds that new and material evidence has been submitted to reopen the issue of entitlement to service connection for an acquired psychiatric disability, to include PTSD, since the October 1998 rating decision.  On this basis, the issue of entitlement to service connection for an acquired psychiatric disability, to include PTSD and depression, is reopened.


ORDER

Entitlement to an effective date prior to April 28, 2010 for the grant of service connection for scars associated with the right thigh and groin wound is denied.

Entitlement to an effective date of March 5, 2010, and no earlier, for the award of service connection for posttraumatic fibromyalgia is granted, subject to the statutes and regulations governing the payment of monetary benefits.

Entitlement to service connection for a low back disability, to include a secondary to service-connected residuals of a wound of the right thigh and groin, is denied.

The motion to revise or reverse the RO's March 24, 1998 and October 15, 1998 rating decisions, each denying entitlement to service connection for PTSD, on the basis of CUE, is denied.

New and material evidence having been submitted, the appellant's claim for entitlement to service connection for an acquired psychiatric disability, to include PTSD and depression, is reopened and, to that extent only, the appeal is granted


REMAND

Once VA undertakes the effort to provide an examination, it must obtain a fully adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  At the Veteran's December 2007 VA examination for PTSD he was diagnosed with major depression, recurrent, moderate, without psychosis.  No opinion was given on etiology.  As discussed above, the claim of service connection for PTSD encompasses a claim of service connection for any acquired psychiatric disability.  
See Clemons, 23 Vet. App. at 1.  Therefore, the Veteran must be scheduled for a new VA examination to determine the etiology of any diagnosed acquired psychiatric disability.  

In August 2010 the Board remanded the claim of entitlement to TDIU in order for the RO to ascertain whether a VA outpatient treatment note of November 16, 1998, reportedly indicating that the Veteran was unemployable due to service-connected disabilities, represented an informal claim for TDIU under 38 C.F.R. § 3.157, and if so whether the claim remains pending and unadjudicated.  Although the RO readjudicated the claim of entitlement to TDIU in the May 2012 SSOC, there was no discussion of whether the November 16, 1998 treatment records constituted an informal claim.  However, the Board now notes that the claims file does not appear to contain these treatment notes.  Treatment notes from the North Texas Health Care System from May 11, 1999 to February 28, 2000 were associated with the claims file around April 2000.  A list of dates on which the Veteran received mental health treatment that was also added to the claims file at that time indicates that he had treatment on various dates from February 2, 1998 through May 7, 1999, including November 16, 1998.  The duty to assist requires that these records be obtained before the claim can be decided on the merits.   

In addition, the most recent VA treatment records in the claims file are dated August 2010.  The RO should attempt to obtain all relevant VA treatment records dated from August 2010 to the present, while the claim is in remand status.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records for the Veteran from the VA North Texas Health Care System, and all associated outpatient clinics, dated from February 2, 1998 through May 11, 1999 and from August 2010 to the present.  All attempts to obtain those records should be documented in the claims file.

2.  Contact the Veteran to give him another opportunity to provide any additional specific information he may have concerning his claimed stressor regarding an incident in Germany in which an artillery shell killed soldiers during training.  Advise him that, if possible, he should provide names of other individuals who were also present and witnessed or knew of his claimed stressor incident, or who can confirm his proximity to it.  Further advise the Veteran that this information is necessary to obtain supportive evidence of the alleged stressor event, and that he must be as specific as possible, because without such details an adequate search for verifying information may not be able to be conducted.

3.  Forward a copy of the Veteran's military personnel records, together with the stressor information that has been obtained, to the Joint Services Records Research Center (JSRRC) for an attempt at stressor verification.  Ask the JSRRC to provide any additional information available regarding the Veteran's stressor.

4.  After the above development has been completed, schedule the Veteran for a VA examination with an appropriate examiner to determine the etiology of any acquired psychiatric disorder, to include PTSD and depression.  The claims file, the documented verified in-service stressor determined by the RO, and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, and must review the results of any testing prior to completion of the report.

Following a review of the claims file, to include service and post-service medical records, the noted specific verified in-service stressor, and the examination results, the examiner is requested to determine whether the Veteran has an acquired psychiatric disorder, to include PTSD and depression.

In making this determination, the examiner should determine whether the Veteran has a current diagnosis of PTSD based on the applicable DSM-IV criteria and, if any such criteria are not adequately met for a diagnosis of PTSD, the examiner should explain how they are not in detail.

In determining whether there are any other current psychiatric diagnoses other than PTSD, the examiner should address other psychiatric diagnoses noted in treatment records, including depression, and reconcile such diagnoses with the examination results.

If any acquired psychiatric disorder, to include PTSD, is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or more) that any such disability is related to service, to specifically include the Veteran's verified in-service stressor(s).  An incident during service in which the Veteran accidentally stabbed himself with a bayonet has been verified.

The examiner should also offer an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or more) that any such disability is was caused or has been aggravated by one or more of the Veteran's service-connected disabilities.  The Veteran's service-connected disabilities are residuals of a wound of the right thigh and groin, scars associated with the right thigh and groin wound, and posttraumatic fibromyalgia.  Aggravation is defined as a permanent worsening beyond the natural progression of the disability.    

A complete rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If any of the above cannot be answered without resorting to speculation, state why that is so.

5.  Readjudicate the claim for entitlement to TDIU.  In doing so, the RO must ascertain whether a VA outpatient treatment note of November 16, 1998 represents an informal claim for increase, including a claim for an increased schedular or extraschedular rating and for a TDIU, under 38 C.F.R. § 3.157, and whether any such claim remains pending and unadjudicated.  The RO must also consider and apply, as appropriate, 38 C.F.R. §§ 3.340(a) and 4.16(b).

6.  After the above development is completed, readjudicate the claim of service connection for an acquired psychiatric disability, to include PTSD and depression.  If the decision remains adverse to the Veteran, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


